                                                                                                                                                                          II
t;- •    t , I<'>
        AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Pagel ofl



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                             v.                                                   (For Offenses Committed On or After November l, 1987)


                              Luis David Leon-Leyva                                               Case Number: 3: l 9-mj-23264

                                                                                                  Lupe C Rodri ·
                                                                                                  Defendant's Allorney


    REGISTRATION NO. 88176298
    THE DEFENDANT:
                                                                                                                                      AUG l 4 2019
                                                                                                                                                            .

     IZI pleaded guilty to count(s) 1 of Complaint                                                 c,_c,,;s, u:0 c;s, 1:icT coum
                                                  ------'--------------l-,s"'o=u.,,)T""Haf,a!:f;:;,1t';-j1"'J1,;\.s-'e,r1-'2·11c,µ_T;uO,;,Fd-.c""j"",L41F',j{J=R~N~IA I
         D was found guilty to count(s)                                               BY                       DEPUTY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                       Nature of Offense                                                                          Count Number(s)
    8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                1

        •       The defendant has been found not guilty on count(s) - - - - - - - - - - ' - - - - - - - - - -
        •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                      ,~TIME SERVED                                        • ________ days
        IZI Assessment: $ 10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Wednesday, August 14, 2019
                                                                                              Date oflmposition of Sentence

                         {), /¥
    Received _l_c-;"-,~-1/,--"~{_:._,_'.::.._"'
                     DUSM
                                            _ _ __
                                                                                              HklLtili::~OCK
                                                                                              UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                        3:19-mj-23264
